333 S.W.3d 530 (2011)
Thomas M. EDDY, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95097.
Missouri Court of Appeals, Eastern District, Division Five.
March 8, 2011.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
*531 Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Thomas M. Eddy (Movant), alleging he received ineffective assistance from his plea counsel, appeals from the motion court's Judgment & Findings of Fact, Conclusions of Law denying his motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find Movant is entitled to no relief on appeal. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).